PER CURIAM.
In our opinion the ground upon which the verdict of the jury was set aside was insufficient to warrant such action. There is nothing in the record to suggest that the fourth juror knowingly made a false statement in response to the question propounded to all the jurors, nor is there anything to show that the fact that the juror subsequently recalled that several years before he had met one of the partners of the plaintiff’s attorneys in any way influenced his mind in arriving, at a verdict. The whole incident was not of sufficient importance to have any weight attached to it. Order reversed, with $10 costs and disbursements, and the verdict reinstated.